Citation Nr: 1444065	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-02 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1961 to August 1965.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the proceeding is of record.   

The record before the Board consists of electronic records in systems known as the Veterans Benefits Management System (VBMS) and Virtual VA.

The issue of entitlement to service connection for right ear hearing loss disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's left ear hearing loss disability is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§3.102, 3.303, 3.304, 3.385 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his left ear hearing loss disability claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Factual Background and Analysis

The Veteran contends service connection is warranted for left ear hearing loss disability because it was caused by his exposure to loud noise in service.   

A September 2009 audiogram reveals left ear hearing loss disability.  In December 2009, the Veteran stated that during service, his general quarters position was on a gun mount.  During battle drill operations, there was no type of hearing protection provided.

The Veteran testified at a June 2014 hearing that during his first two years of service, he was stationed for general quarters on a gun mount.  He handled ammunition and loaded the gun.  He would fire the guns four to five times per year while wearing no hearing protection.  After service, he had no exposure to excessive noise.  His wife added that since the early 1970s, she has had to raise her voice in order for her husband to hear her.  The Veteran also had to turn the volume up to a high level when watching television. 

In July 2014, the Veteran reported to his physician that he began experiencing hearing loss several years ago.  During service, he had been exposed to intensive loud noise from a gun mount on a ship.  He denied a history of other loud noise exposure that might have damaged his hearing.  The physician diagnosed moderately severe sensorineural loss and opined that there is a greater than 51 percent chance that the bulk of the Veteran's hearing loss is attributable to acoustic exposure in service.    

Following its review of all of the evidence, the Board has determined that the Veteran is entitled to service connection for left ear hearing loss disability because the evidence satisfactorily establishes that the claimed disability is related to his period of active service.  
In reaching this decision, the Board notes that the Veteran's alleged exposure to noise in service is consistent with his work as a gun mount loader.  He also stated that he wore no hearing protection in service and had no excessive noise exposure after service.  Furthermore, after examining the Veteran and reviewing his history and audiogram, the Veteran's private physician opined that there was a greater than 51 percent chance that the bulk of his hearing loss was attributable to his acoustic exposure in service.  Because the physician's opinion is adequate and because there is no medical or lay evidence to the contrary, the Board has determined that service connection for left ear hearing loss disability is warranted.


ORDER

Service connection for left ear hearing loss disability is granted.


REMAND

The Veteran seeks service connection for right ear hearing loss disability.  In his June 2014 hearing, he stated that he underwent a hearing examination approximately two years ago at a VA medical center.  Documentation of this examination is not of record, and the record does not reflect that the originating agency has undertaken all necessary development to obtain such documentation.  

In addition, although the Veteran's physician diagnosed bilateral sensorineural hearing loss, it is unclear from the medical evidence of record whether the Veteran has right ear hearing loss disability for VA compensation purposes.  

In light of these circumstances, the claim must be remanded in order to obtain additional evidence and to afford the Veteran a new VA examination.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include the aforementioned VA treatment records documenting the Veteran's hearing loss examination.  All attempts to procure records should be documented if any records cannot be obtained.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity and etiology of his right ear hearing loss.  All pertinent evidence in VBMS and Virtual VA must be made available to and reviewed by the examiner.  The examiner should provide an opinion with respect to any right ear hearing loss disability as to whether there is a 50 percent or better probability that the hearing loss disability is etiologically related to the Veteran's active service.  

	The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.

3.  The RO or AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


